Case 2:20-cv-00746-SPC-NPM Document 25 Filed 04/12/21 Page 1 of 2 PageID 78




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

TOMMY D LAY, II , on behalf of
himself and all employees similarly
situated

             Plaintiff,

v.                                               Case No: 2:20-cv-746-SPC-NPM

STORM SMART BUILDING
SYSTEMS, INC.,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is the parties’ Joint Report Regarding Settlement (Doc.

24). The parties requested a settlement conference before the unassigned

United States Magistrate Judge. The Court agrees that may be helpful to

resolve this action and refers it for a settlement conference. As stated in the

FLSA Scheduling Order, the parties may consent to have the Magistrate Judge

conduct all proceedings, including the approval of any settlement without the

need for additional filings. Of course, however, either party is free to withhold

consent without adverse consequences.



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00746-SPC-NPM Document 25 Filed 04/12/21 Page 2 of 2 PageID 79




     Accordingly, it is now

     ORDERED:

     (1) This case is REFERRED to United States Magistrate Judge Mac R.

         McCoy to conduct a settlement conference (video or otherwise) and

         issue any appropriate order. All parties must attend the settlement

         conference as directed by Judge McCoy.

     (2) The parties must CONTACT Judge McCoy’s Chambers, on or

         before April 19, 2021, to schedule a settlement conference at a

         mutually agreeable time.

     DONE and ORDERED in Fort Myers, Florida on April 12, 2021.




Copies: All Parties of Record




                                     2
